DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
The Amendment filed November 9, 2022 has been entered. Claim 1 has been amended, and claims 3, 6, and 8 have been cancelled. Claims 1-2, 4-5, 7 and 9 are examined herein.

Status of the Rejection
New claim objections for claim 1 is necessitated by the amendments.
All 35 U.S.C. § 103 rejections from the previous office action are maintained and modified only in response to the amendments to the claims. 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, the second line from the bottom: please amend “an aqueous solution ammonium thiocyanate” to “an aqueous solution of ammonium thiocyanate”.
 Claim 1, the last line: please amend “the replacing-metals ions” to “the replacing-metal[[s]] ions”.
 Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 104897744 A, machine translation) in view of Van Es (US Patent No. 6,100,045), Li et al. (Materials & Designs, 110(15), 2016, pp. 602-615),  Fujita et al. (JP 2013044712 A, machine translation), and Akiyama et al. (Materials Transactions, 56(6), 2015, pp. 793-797).

Regarding claims 1 and 2, Sun teaches a hydrogen analysis system (a metal hydrogen permeation behavior research device, Figs. 1 and 3), comprising:
two cells that hold a steel material to be measured with side solution release windows (cathode pool 32 and anode pool 22 are installed to both sides of sample 4 wherein the sample includes any metal material including steel samples wherein each cell has a side solution pool that can be released through the edge ‘windows’ by removing tensioning screws 63/62 [paras. 0004, 0008] and Fig.3);
a solution supply/discharge control mechanism that injects and discharges a solution into and from each of the two cells, and controls supply/discharge of the solution to be injected into and discharged from each of the two cells (the cathode pond water inlet 37 and outlet 38, and the anode pond water inlet 27 and outlet 28. Solution supply and discharge is controlled by a pump/flow controller as represented by element 141 in Fig.3 [paras. 0008, 0023]); 
a gas supply control mechanism that injects a gas into a cell on a hydrogen detection side of the two cells and controls supply of the gas to be injected into the cell on the hydrogen detection side (the cathode pool 32 and the anode pool 22 are both provided with an intake valve and an exhaust valve, and the gas source 13 enters the anode pool through the anode pool intake valve 25, replace the dissolved oxygen in the anode pool 22 solution, and discharge from the anode pool exhaust valve 26; the cathode pool inlet valve 35 and the cathode pool exhaust valve 36 also have similar purging functions [para. 0008]), 
a plurality of processing steps that are performed for analyzing hydrogen diffused from an inside to a surface of the steel material to be measured (paragraph [0009] details a method with a plurality of processing steps for studying the permeation behavior of metal hydrogen),
a second processing step of inactivating the surface of the steel material to be measured that was subjected to the electrolytic polishing or the chemical polishing (during the potentiostatic polarization of Hg/HgO, atmospheric gas is continuously fed into the anode cell 22 through the gas source 13 to drive out the dissolved oxygen in the solution; when the background current density on the anode cell 22 side is passivated to less than 0.1 μA [para. 0009]), of instant claim 1.
Sun further teaches wherein the hydrogen analysis system further comprises: 
an electrochemical control device that applies an electrochemical reaction to at least one of solutions injected into the two cells, respectively (the first electrochemical workstation 21, the second electrochemical workstation 31 and the corresponding electrodes [para. 0008] and Fig.3), of instant claim 2. 
However, Sun is silent on a central control terminal and thus fails to expressly teach “a control terminal that controls the solution supply/discharge control mechanism and the gas supply control mechanism”, wherein the control terminal controls the solution supply/discharge control mechanism and the gas supply control mechanism on the basis of a predefined procedure to continuously perform a plurality of processing steps that are performed for analyzing hydrogen diffused from an inside to a surface of the steel material to be measured”, of instant claim 1, and “wherein the control terminal further controls the electrochemical control device so as to continuously perform the plurality of processing steps”, of instant claim 2. 
Van Es teaches a method and apparatus of determining the presence and/or the amount of at least one analyte in a liquid (abstract). Van Es further teaches an integrated control device 143 further comprising means for operating the fluid sample/sources 21-24, 121-124, each pump 28, 128, the multi-valve 25, 125 and/or the voltage over the electrodes 10, 11, 110, 111, 140. This control device 143 is preferably programmable and designed for (semi)automatic operation of the apparatus (Col. 17, lines 35-41). The Integrated control device controls supply/discharge of various fluids in addition to voltages over different electrodes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sun by using an integrated control device to control the solution supply/discharge control mechanism, the gas supply control mechanism, and the electrochemical control device to continuously perform the gas permeation process because integrating such control device would yield the typical benefits of system integration by automating manual tasks to provide a more semiautomatic operation of the system (Col. 17, lines 35-41 in Van Es). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 
Sun modified by Van Es does not teach “a preprocessing step of injecting an organic solvent into a first cell of the two cells to degrease the steel material to be measured and then injecting pure water into the first cell to further clean the steal material to be measured”.
Li teaches the influence of shot peening treatment on reversible and irreversible hydrogen embrittlement of PSB 1080 steel (Abstract). Li further teaches a preprocessing step including mechanical polishing with SiC paper, clean in deionized water, and ultrasonic cleaning to degrease the sample surface in ethanol (section 2.1 Sample preparation).  Note that ethanol is an organic solvent.
Given the teachings of Li regarding the preprocessing steps comprising the use of an organic solvent, ethanol, to degrease the sample surface and cleaning the surface with DI water, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of modified Sun to provide the preprocessing step of injecting an organic solvent such as ethanol into the first cell of the two cells to degrease the steel material to be measured and then injecting pure water into the first cell to further clean the steal material to be measured. The claimed limitations are obvious because all the claimed preprocessing steps for sample preparation were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 
Modified Sun (Sun modified by both Van Es and Li) does not teach the following limitations regarding the processing steps: 
a first processing step of performing electrolytic polishing or chemical polishing the steel material to be measured, wherein the electrolytic polishing includes injecting a 20% perchloric acid ethanol solution in the first cell and applying a voltage to a counter electrode disposed in the first cell and the chemical polishing includes injecting a 5% nitric acid solution into the first cell and discharging the nitric acid solution after 10 seconds have elapsed;
 the second polishing step was subjected to the electrolytic polishing or the chemical polishing by injecting an 0.1 aqueous solution of potassium hydroxide into the first cell and immersing the surface of the steel material in the aqueous solution of potassium hydroxide for 30 minutes; and 
a third processing step of replacing hydrogen, adsorbed on the inactivated surface of the steel material to be measured, with replacing-metal ions by electrochemically generating hydrogen ions in a second cell of the two cells using a hydrogen generating solution comprising an aqueous solution ammonium thiocyanate, salt water, and hydrochloric acid and injecting the replacing -metals ions into the surface steel material to be measured in the first cell. 
Fujita teaches a method for measuring the amount of hydrogen generated by corrosion of a metal material and penetrating into the metal by using an electrochemical hydrogen permeation method [para. 0001]. Fujita further teaches the processing of steel plates by chemical polishing (Next, in order to remove the processed layer formed during polishing, both sides were chemically polished by about 60 μm with an aqueous solution consisting of a mixed solution of phosphoric acid and hydrogen peroxide solution ([para. 0053], lines 676-678)). 
Akiyama teaches a method of hydrogen visualization in the process of hydrogen diffusion into SUS304 stainless steel and martensitic and spheroidized SCM440 steels by means of Ag decoration method (conclusions). Ag decoration method utilizes reduction reaction of Ag ion, which is equilibrated with a complex ion (eq. (1)), caused by adsorbed hydrogen (Hads) on the metal surface leading to formation of Ag metal precipitates (the 4th paragraph in Introduction). The Ag decoration method is a process of replacing hydrogen, adsorbed on the inactivated surface of the steel material to be measured, with replacing-metal ions. 
Modified Sun, Fujita and Akiyama are considered analogous art to the claimed invention because they are in the same field of hydrogen permeation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of modified Sun to include the processing steps taught by Fujita and Akiyama, to chemically polishing the steal material, inactivating the surface of the steal material, and replacing hydrogen by replacing metal-ions. Performing such processing steps makes it is possible to continuously and accurately monitor the amount of hydrogen during the hydrogen permeation test ([para. 0056] in Fujita) and by replacing the absorbed hydrogen with metal-ions by the Ag decoration method allows for a simple and easy way for hydrogen visualization with relatively high resolution because selective deposition of fine Ag particles in the size of 10-nm order was observed (the last sentence in Conclusions of Akiyama).  
The limitations “wherein the electrolytic polishing includes injecting a 20% perchloric acid ethanol solution in the first cell and applying a voltage to a counter electrode disposed in the first cell and the chemical polishing includes injecting a 5% nitric acid solution into the first cell and discharging the nitric acid solution after 10 seconds have elapsed” in the first processing step, “by injecting an 0.1 aqueous solution of potassium hydroxide into the first cell and immersing the surface of the steel material in the aqueous solution of potassium hydroxide for 30 minutes” in the second processing step, and “by electrochemically generating hydrogen ions in a second cell of the two cells using a hydrogen generating solution comprising an aqueous solution ammonium thiocyanate, salt water, and hydrochloric acid and injecting the replacing -metals ions into the surface steel material to be measured in the first cell” in the third processing step are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Modified Sun teaches the integrated control terminal to control the solution supply/discharge control mechanism, the gas supply control mechanism, and the electrochemical control device to continuously perform the plurality of processing steps that are performed for analyzing hydrogen diffused from an inside to a surface of the steel material to be measured. Note that the integrated control terminal is programmable and designed for automatic operation of the apparatus (Col. 17, lines 35-41 in Van Es), and controls supply/discharge of various fluids in addition to voltages over different electrodes. Therefore, the control terminal is configured to perform the functional limitations above (i.e., injecting/discharging various fluids and applying voltages to electrodes at desired times). Furthermore, the limitations regarding various solutions such as 20% perchloric acid ethanol solution, 5% nitric acid solution, 0.1% potassium hydroxide solution, ammonium thiocyanate, salt water, and hydrochloric acid further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claims further limit the solutions (material worked upon) but fail to limit the hydrogen analysis system (by a structure being claimed), the limitations of the claim have no patentable weight. 

Regarding claim 4, modified Sun teaches the hydrogen analysis system according to claim 1. Modified Sun further teaches wherein the third processing step further includes a processing of injecting an inert gas into the cell on the hydrogen detection side (Meanwhile, the normal pressure gas (Ar) is continuously introduced into the NaOH solution through the gas source 13 through the anode tank inlet valve 25 to drive out the dissolved oxygen in the solution, and is discharged from the anode tank exhaust valve 26. The normal pressure gas (Ar) is introduced through the gas source 13 through the cathode cell inlet valve 35, and the dissolved oxygen of the test medium is discharged from the cathode cell exhaust valve 36 (paragraphs [0024] [0025] in Sun).

Regarding claims 5, 7, and 9, modified Sun teaches the hydrogen analysis system according to claims 1, 2, and 4 as outlined previously. Modified Sun further teaches wherein the solution supply/discharge control mechanism continuously performs supply/discharge control of each solution used in the plurality of processing steps on the basis of control from the control terminal (as outlined previously in the rejected claim 1, modified Sun teaches the control terminal which controls the solution supply/discharge control mechanism continuously performing supply/discharge control of each solution used in the plurality of processing steps).

Response to Arguments
Applicant's arguments, see Remarks Pgs. 6-9, filed 11/9/2022, with respect to the 35 U.S.C. § 103 rejections have been fully considered.
Applicant’s Argument # 1
Applicants substantially amend claim 1 by reciting the detailed conditions such as solutions and durations of the processing steps. The amendments render the rejections moot as the combination of the cited references fails to teach or suggest each of the newly added elements in combination with the other elements. In particular, applicants note that the combination of the cited references fails to teach or suggest a preprocessing step as recited in the amended claims.
Examiner’s Response # 1
The applicants’ arguments are noted, but are moot in view of the new grounds of rejection under 103.  Regarding the combination of the cited references fails to teach the  preprocessing step as recited in the amended claims, Li et al. (Materials & Designs, 110(15), 2016, pp. 602-615) teaches the preprocessing step, as outlined in the rejection of claim 1 above. Regarding the three processing steps, the cited references teach all the processing steps. For example, Sun teaches a second processing step (inactivating the surface); Fujita teaches a first processing step (chemical polishing); and Akiyama teaches a third processing step (replacing hydrogen with replacing-metal ions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Sun to provide the plurality of processing steps recited in the amended claim 1. Regarding the amended detailed conditions such as various solutions and durations used in different steps, these limitations are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Modified Sun teaches the integrated control terminal to control the solution supply/discharge control mechanism, the gas supply control mechanism, and the electrochemical control device to continuously perform the plurality of processing steps that are performed for analyzing hydrogen diffused from an inside to a surface of the steel material to be measured. Note that the integrated control terminal is programmable and designed for automatic operation of the apparatus (Col. 17, lines 35-41 in Van Es), and controls supply/discharge of various fluids in addition to voltages over different electrodes. Therefore, the control terminal is configured to perform the functional limitations involved in the processing steps (i.e., injecting/discharging various fluids and applying voltages to electrodes at desired times). Furthermore, the limitations regarding various solutions such as 20% perchloric acid ethanol solution, 5% nitric acid solution, 0.1% potassium hydroxide solution, ammonium thiocyanate, salt water, and hydrochloric acid further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claims further limit the solutions (material worked upon) but fail to limit the hydrogen analysis system (by a structure being claimed), the limitations of the claim have no patentable weight. A claim is only limited by positively recited elements. Applicant is encouraged to amend claims by reciting the features as positively recited elements to further limit the system (by a structure being claimed). 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Li et al. (CN 1754992A) teaches titanium-nickel alloy electrochemical polish liquid including 3-25% perchloric acid and ethanol solution under an applied voltage. Kreml et al. (US 3666580A) teaches chemical polishing of titanium and titanium alloy by using a solution comprising 5-20% nitric acid. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795